Slip Op. 99-8

UNITED STATES COURT OF INTERNATIONAL TRADE

____________________________________

American Bayridge Corp.,                       :

                       Plaintiff,              :       Court No. 98-08-02682
                                                       Before: Barzilay, Judge
               v.                              :

United States of America,                      :

                       Defendant.              :

____________________________________

                                            JUDGMENT

       This case contesting the decision of the United States Customs Service, in HQ962042,

denying protest number 3401-98-100012 as to the classification of imported merchandise

(“predrilled studs”) and the effective date of an interpretive ruling issued pursuant to 19 U.S.C. §

1625(c) having been submitted for decision; and the Court, after due deliberation, having rendered

a decision in Slip Opinion No. 98-166; and

       Whereas the United States Customs Service has made available to the Court port instructions

which it intends to issue in light of said Slip Opinion, a copy of which will be filed with the Court

upon entry of final judgment by the Court in this case, declaring its intention to post Bulletin notices

of liquidation or reliquidation, as appropriate, within 30 days of its receipt of Supplemental

Information Letters or timely protests from affected importers;

       Now therefore, in conformity with said decision it is

       ORDERED that Plaintiff’s motion for summary judgment as to the classification of

predrilled studs under heading 4418, HTSUS, be and hereby is, denied; and it is further
       ORDERED that Defendant’s cross-motion for summary judgment, as to the classification

of predrilled studs, be and hereby is, granted, upholding classification under subheading 4407.10.00,

HTSUS; and it is further

       ORDERED that Plaintiff’s motion for summary judgment as to the effective date of an

interpretive ruling issued pursuant to 19 U.S.C. § 1625(c) with respect to the rights of all importers,

be and hereby is, granted; and it is further

       ORDERED that Defendant’s cross-motion for summary judgment as to the effective date of

an interpretive ruling issued pursuant to 19 U.S.C. § 1625(c), be and hereby is, denied.



Dated: ____________________                            ___________________________________
       New York, New York                              Judith M. Barzilay
                                                       Judge




                                               Page -2–